Order entered October 30, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00554-CV

                      WEKNOW TECHNOLOGIES, INC., Appellant

                                              V.

                                   JOE HAYES, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-14271

                                          ORDER
       Before the Court is appellee’s October 25, 2017 motion to extend time to file appellee’s

brief. We GRANT the motion. Appellee’s brief shall be filed by December 11, 2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE